Anina Rasten appeals from the denial of her petition pursuant to G. L. c. 211, § 3, by a single justice of this court. We affirm.
Rasten’s petition is fundamentally flawed in at least two respects. First, Rasten has failed to satisfy her burden of creating a record sufficient to substantiate her allegations. See Lu v. Boston Div. of the Hous. Court Dep’t, 432 Mass. 1005, 1005-1006 (2000) (petitioner must demonstrate, not merely allege, violation of substantive right). Second, she has failed to demonstrate that she could not obtain her requested relief through some other adequate and effective means. Rasten v. Northeastern Univ., 432 Mass. 1003, 1003 (2000), cert. denied, 531 U.S. 1168 (2001) (petition properly denied where petitioner failed to demonstrate why appeal or appropriate postjudgment motion would not have provided adequate remedy).
“Our review is limited to errors of law including abuse of discretion.” Commonwealth v. Sowell, 412 Mass. 1009, 1009 (1992). There was no error.

Judgment affirmed.